65 F.3d 167
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John L. SASSCER;  John B. Kotmair, Jr.;  Mary L. Lomax;David R. Everett, Plaintiffs--Appellants,v.INTERNAL REVENUE SERVICE;  H.J. Hightower, DistrictDirector, Baltimore, Maryland;  Michael J. Murphy,Senior Deputy Commissioner, Washington,DC;  United States of America,Defendants--Appellees.
No. 94-2363.
United States Court of Appeals, Fourth Circuit.
Aug. 30, 1995.

John L. Sasscer, John B. Kotmair, Jr., Mary L. Lomax, David R. Everett, Appellants Pro Se.  Gary R. Allen, Roger Edward Cole, United States Department of Justice, Washington, D.C., for Appellees.
Before WILKINSON and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.*
PER CURIAM:


1
Appellants appeal from the district court's order granting judgment in favor of Defendants after trial on Appellants' action to quiet title.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Sasscer v. IRS, No. CA-91-158-MJG (D.Md. May 11, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Senior Judge Sprouse took part in the consideration of this case but retired before the decision was filed.  The decision is filed by a quorum of the panel.  28 U.S.C. Sec. 46(d)